Title: To James Madison from Robert Weakley, 16 August 1814
From: Weakley, Robert
To: Madison, James


          
            Sir,
            Nashville, August 16th: 1814
          
          I have this day been shewn, a letter from the Department of State, Covering a petition to you, praying a Pardon for a Samuel Tyner who was convicted at our last Federal Court on a Charge of having Killed, a Chickasaw Indian, this letter & petition, was handed me for my inspection by Mr. John E. Beck attorney for the United States for the District of West Tennessee, I can state to you that the Signors to this petition are unknown to me, except the Name of Abner Franklin & do not know it to be his Signature—there is not the Name of One of the Grand Jury that found the Bill Nor one of the [illegible] who passed on the Criminal.
          I was present and was One of the Jurors who found this man Guilty of

Willful & Corrupt Murder—as Wanton a Murder as I ever heard off—the petition was presented to me & several Other of the Jurors who all refused to Assign the same.
          I am Conscious that every Man on the Jury was and are well Satisfyed that Tyner deserves to be punished with Death, and that so far as comes within my Knowledge, a large portion of the Good Citizens—are of Opinion that he Tyner from his Charactor is a fit Subject to make an example off.
          This letter is Written at the request of Mr. Beck the Attorney. I am sir yours Respectfully
          
            R: Weakley
          
        